Citation Nr: 1206546	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-38 068	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral bunions, heel spurs, and plantar fasciitis from September 24, 2005 to August 29, 2006, and to a rating higher than 10 percent since August 30, 2006.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1995 to September 2005.

An August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in relevant part, granted the Veteran's claim for service connection for bunions and heel spurs and assigned an initial 0 percent (i.e., noncompensable) rating for this foot disability retroactively effective from September 24, 2005, the date of receipt of his claim and the day following his discharge from service when he had returned to life as a civilian.  Later that same month, on August 30, 2006, in response, he submitted a statement in support of claim (VA Form 21-4138) requesting the rescheduling of his VA compensation examination, which he had missed, but which he said he had no knowledge of because he had not received any notice of that examination.  He also requested reconsideration of his claim upon completion of the rescheduled examination.  The RO had him examined in October 2006 and, after considering the results, issued another decision in November 2006 that, among other things, confirmed and continued that initial 0 percent rating for his bilateral bunions and heel spurs.  He appealed to the Board of Veterans' Appeals (Board/BVA).

The RO since has issued another decision in October 2007, during the pendency of this appeal, increasing the rating for his bilateral bunions, heel spurs, and now also plantar fasciitis from 0 to 10 percent as of August 30, 2006, the date of receipt of his statement in support of this claim (VA Form 21-4138).  He has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating, but less than the highest possible rating, does not abrogate an appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).  So this claim now concerns whether he was entitled to an initial compensable rating for this bilateral foot disability from September 24, 2005 to August 29, 2006, and whether he has been entitled to a rating higher than 10 percent for this disability since August 30, 2006.

Also during the pendency of this appeal, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a TDIU is derivative of an increased-rating claim, not a separate claim, if the TDIU claim is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran raised this TDIU claim during his February 2010 hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  The Board therefore has jurisdiction to consider this additional claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  But there must be cogent evidence of unemployability in the record.  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In May 2010, the Board remanded these claims to the RO, via the Appeals Management Center (AMC), for further development and consideration, including having the Veteran undergo another VA compensation examination to reassess the severity of his bilateral foot disability and to inform him of the information and evidence necessary to substantiate his derivative TDIU claim.

The Veterans Law Judge that presided over his February 2010 hearing, and that authored that May 2010 remand of his claims, is no longer employed by the Board, since having retired.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Consequently, in a letter dated December 30, 2011, the Veteran was notified of that Judge's retirement and of the consequent options, including the right to have another hearing before a different Judge that will ultimately decide the appeal.

In his January 2012 response to that December 2011 letter, the Veteran indicated he wanted another Travel Board hearing.  This additional hearing therefore must be scheduled before deciding his appeal of these claims.  38 C.F.R. §§ 20.700(a), 20.704 (2011).  So the Board is again remanding these claims to the RO via the AMC.


REMAND

The Board judge who presided over the Veteran's February 2010 hearing is no longer employed at the Board, having retired.  As a result, the Board sent the Veteran a letter in December 2011 notifying him of this and indicating he may have another hearing with a different Board judge that will ultimately decide his appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In his January 2012 response, he indicated that he wants another hearing at the RO before another Board judge (Travel Board hearing).  So this hearing must be scheduled before deciding the appeal of his claims.  38 C.F.R. §§ 20.700(a), 20.704.

Accordingly, the claims are REMANDED for the following action:

Schedule another Travel Board hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


